Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David B. Hoffman on 02/10/2022.

The application has been amended as follows: 
Claim 1 has been amended to read:
--"A once daily osmotic oral dosage form for administration of deutetrabenazine to a subject in need thereof comprising: 
a.	a tablet core comprising an active layer and a push layer, wherein the active layer comprises an amount of deutetrabenazine microparticles and an active layer control release agent, and wherein the push layer comprises an osmotic agent and a push layer control release agent, and an optional tablet seal coat on the outer surface of the tablet core; 
b.	a semipermeable layer surrounding the tablet core; 

d.	an optional immediate release coating external to the semipermeable layer comprising a second amount of deutetrabenazine microparticles, 
wherein the dosage comprises from about 6 mg to about 48 mg deutetrabenazine in the form of deutetrabenzine microparticles and wherein about 70%-80% of the total amount of deutetrabenazine microparticles present in the dosage form is present within the active layer and wherein about 20%-30% of the total amount of deutetrabenazine microparticles present in the dosage form, is present within the immediate release coating; and 
wherein the deutetrabenazine microparticles have a D90 of 15 µm, a D50 10 µm, and/or a D10 of 3 µm.”--

	Claim 9 has been amended to read:
	--“The dosage form of claim 1, wherein the push layer further comprises at least one of:
a. a push layer binder; and 
b. a pharmaceutically acceptable excipient.”--

Claims 20, 22 and 31 have been cancelled.
	Claim 21 has been amended to depend from claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior arts do not teach the claimed subject matter as amended.  Sommer does not expressly teach a once a day osmotic dosage form.  Liang teaches a once a day dosage form but not an osmotic having the claimed dosage structure and a particle size distribution of the claimed active agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 1-19, 21 and 23-30 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUSAN T TRAN/Primary Examiner, Art Unit 1615